PER CURIAM.
Appellant pleaded nolo contendere to two charges of cocaine sale after the trial court denied his motion to compel disclosure of the identity of a confidential informant. He appeals both convictions, claiming error in the court’s denial of the motion. We affirm, noting first that appellant’s motion alleging the informant’s involvement was unsworn, and second that appellant rejected the state’s offer to have an in camera hearing to determine whether disclosure was necessary to his defense. See Munford v. State, 343 So.2d 67 (Fla. 2d DCA 1977), reversed on other grounds, 357 So.2d 706 (Fla.1978); Beasley v. State, 354 So.2d 934 (Fla. 2d DCA 1978).
McCORD, C. J., and BOOTH and LARRY G. SMITH, JJ., concur.